Citation Nr: 0935772	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-26 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) with insomnia.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for cirrhosis of the 
liver.

4.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

5.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

6.  Entitlement to service connection for chloracne.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk


INTRODUCTION

The Veteran had active military service from August 1968 to 
June 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 and November 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  There is no competent evidence showing the Veteran has 
current diagnoses of PTSD, peripheral neuropathy of the upper 
and lower extremities, and chloracne.

2.  And although the Veteran has diagnoses of COPD and 
cirrhosis of the liver, these conditions were not manifested 
during his military service or until many years after his 
discharge and have not been linked by competent medical 
evidence to his service.




CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD from disease or injury 
incurred or aggravated during his military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 U.S.C.A. §§ 3.303, 
3.304 (2008).

2.  The Veteran's COPD was not incurred in or aggravated by 
his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 U.S.C.A. §§ 3.303, 3.304 (2008).

3.  The cirrhosis of the Veteran's liver was not incurred in 
or aggravated by his military service and is not proximately 
due to, the result of, or chronically aggravated by a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

4.  The Veteran does not have peripheral neuropathy of the 
upper extremities due to disease or injury incurred in or 
aggravated by his military service or that may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  The Veteran does not have peripheral neuropathy of the 
lower extremities due to disease or injury incurred in or 
aggravated by his military service or that may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  The Veteran does not have chloracne due to disease or 
injury incurred in or aggravated by his military service or 
that may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq (West 2002).  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  That is, by way of letters dated in 
May 2005 and August 2006, the RO advised the Veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  And for claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claims.  See 73 FR 23353 (Apr. 30, 2008).  

It equally deserves mentioning that the RO issued those May 
2005 and August 2006 VCAA notice letters prior to initially 
adjudicating the Veteran's claims in August 2005 and December 
2006, respectively, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

Additionally, the August 2006 letter informed the Veteran of 
the downstream disability rating and effective date elements 
of his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

It further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  The 
Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless 
"in the absence of any showing of . . . prejudice").  The 
Supreme Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, as the pleading party, the Veteran and his 
representative have not made any such allegation of 
prejudicial error in the VCAA notice they received 
(or did not receive).

And as for the duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain all relevant records 
that the Veteran and his representative have adequately 
identified.  Specifically, the information and evidence that 
have been associated with the claims file for consideration 
consists of the Veteran's written statements regarding his 
claims, service treatment records (STRs), service personnel 
records, private medical records, and VA medical records.

The Board realizes that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion in 
response to his claims.  But as will be explained, he does 
not have the required diagnoses of PTSD, peripheral 
neuropathy of the upper and lower extremities, and chloracne.  
So without diagnoses confirming he has these claimed 
conditions, there obviously cannot be any correlation between 
these nonexistent conditions and his military service.  So 
medical examinations and opinions are not needed to fairly 
decide these claims.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006), citing 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(c)(4) (2008).  Also, although he 
has diagnoses of COPD and cirrhosis of the liver, there is no 
indication he had these conditions during his military 
service or even for many years after his discharge, and there 
is no competent evidence of record otherwise linking them to 
his military service, either.  So examinations and opinions 
also are not needed to fairly decide those claims.  Id.

The Board thus finds that no further notification or 
assistance is necessary to comply with 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159, and that the Veteran 
will not be prejudiced as a result of the Board's 
adjudication of his claims.



Statutes, Regulations and Case Law Governing Claims for 
Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Stated somewhat differently, to 
establish entitlement to service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases, such as psychoses and cirrhosis of 
the liver, will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

According to 38 C.F.R. § 3.384, a psychosis means a brief 
psychotic disorder; delusional disorder; psychotic disorder 
due to general medical condition; psychotic disorder, not 
otherwise specified; schizoaffective disorder; schizophrenia; 
schizophreniform disorder; shared psychotic disorder; and 
substance-induced psychotic disorder.  So PTSD is not a 
psychosis, instead a neurosis, and therefore not subject to 
this presumption.

Additionally, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam during the Vietnam era will be 
presumptively considered to have been incurred in service.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
following diseases are associated with herbicide exposure for 
the purposes of this presumption:  chloracne or other 
acneform disease consistent with chloracne, Type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  And even if the Veteran 
does not have a presumptive disease, this does not preclude 
him from establishing his entitlement to service connection 
with proof of actual direct causation.  McCartt v. West, 12 
Vet. App. 164, 167 (1999) (indicating the principles set 
forth in Combee, which instead concerned exposure to 
radiation, are equally applicable in cases involving Agent 
Orange exposure to establish direct causation).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2008); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) 
(2008).  



A disability also may be service connected on a secondary 
basis if it is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a) (2008).  In 
addition, secondary service connection may be established by 
any increase in severity (i.e., aggravation) of a non-
service-connected disease or injury that is proximately due 
to or the result of a service-connected condition.  
38 C.F.R. § 3.310(b) (2008), effective October 10, 2006.  See 
71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b) (West 2002).  



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu, 2 Vet. App. 494 (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Entitlement to Service Connection for PTSD

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with VA regulation, 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), which simply mandates 
that, for VA purposes, all mental disorder diagnoses must 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

The DSM-IV criteria for a diagnosis of PTSD are as follows:

A.  The person has been exposed to a 
traumatic event in which both of the 
following were present:

(1) the person experienced, 
witnessed, or was confronted with an 
event or events that involved actual 
or threatened death or serious 
injury, or a threat to the physical 
integrity of self or others; and

(2) the person's response involved 
intense fear, helplessness, or 
horror. . . .

B.  The traumatic event is persistently 
experienced in one (or more) of the 
following ways:

(1) recurrent and intrusive 
distressing recollections of the 
event, including images, thoughts, 
or perceptions;  (2) recurrent 
distressing dreams of the event; (3) 
acting or feeling as if the 
traumatic event were recurring 
(includes a sense of reliving the 
experience, illusions, 
hallucinations, and dissociate 
flashback episodes, including those 
that occur on awakening or when 
intoxicated); (4) intense 
psychological distress at exposure 
to internal or external cues that 
symbolize or resemble an aspect of 
the traumatic event; or (5) 
physiological reactivity on exposure 
to internal or external cues that 
symbolize or resemble an aspect of 
the traumatic event.

C.  Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present 
before the trauma), as indicated by three 
(or more) of the following:

(1) efforts to avoid thoughts, 
feelings, or conversations 
associated with the trauma; 
(2) efforts to avoid activities, 
places, or people that arouse 
recollections of the trauma;  
(3) inability to recall an important 
aspect of the trauma; (4) markedly 
diminished interest or participation 
in significant activities;  
(5) feeling of detachment or 
estrangement from others; (6) 
restricted range of affect 
(e.g., unable to have loving 
feelings); or (7) sense of a 
foreshortened future (e.g., does not 
expect to have a career, marriage, 
children, or a normal life span).

D.  Persistent symptoms of increased 
arousal (not present before the trauma), 
as indicated by two (or more) of the 
following:

(1) difficulty falling or staying 
asleep;  (2) irritability or 
outbursts of anger; 
(3) difficulty concentrating;  (4) 
hypervigilance; or (5) exaggerated 
startle response.

E.  Duration of the disturbance (symptoms 
in Criteria B, C, and D) is more than 
1 month.

F.  The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as the Court noted, a more susceptible person 
could have PTSD under the DSM-IV criteria given his or her 
exposure to a traumatic event that would not necessarily have 
the same effect on "almost everyone."  Cohen, 10 Vet. App. at 
140-141.

The Court also held in Cohen that diagnoses of PTSD are 
presumably in accordance with DSM-IV, both in terms of the 
adequacy and sufficiency of the stressors claimed.

Here, though, the claims file does not contain any record 
diagnosing PTSD in accordance with VA regulation, 38 C.F.R. 
§ 4.125(a).  38 C.F.R. § 3.304(f).  The numerous private and 
VA medical records on file note the Veteran's complaints of 
hallucinations, depression, insomnia, and polysubstance 
abuse, but there is no resulting DSM-IV diagnosis of PTSD.  
Nor has any other acquired psychiatric disorder (or 
associated insomnia, etc.) been causally related to his 
military service, including to any traumatic event 
("stressor") that may have occurred during his service.  
See Clemons v. Shinseki, 23 Vet App 1 (2009) (per curiam 
order), wherein the Court held that a specific claim for 
service connection for PTSD (that is, when the Veteran 
specifically request service connection for PTSD, but the 
medical record includes other psychiatric diagnoses) may not 
be narrowly construed as only a PTSD claim, but instead 
should be considered as a claim for a psychiatric disorder, 
particularly when the Veteran's symptoms are the same for 
both diagnoses.  The Court pointed out that a claimant cannot 
be held to a "hypothesized diagnosis - one he is incompetent 
to render..." when determining what his actual claim may be.  
Rather, the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.

So, as explained, absent evidence of a current DSM-IV 
diagnosis of PTSD, service connection simply is not possible 
because there is no present condition to attribute to 
incidents during the Veteran's military service, even were 
the Board to assume for the sake of argument they indeed 
occurred as alleged, and even if in combat in Vietnam.  
38 C.F.R. § 3.304(f)(1).  See also Degmetich v. Brown, 
104 F.3d 1328 (1997) (holding that VA compensation only may 
be awarded to an applicant who has disability existing on the 
date of application, not for past disability); Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  See, too, 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting 
that the requirement of a current disability is satisfied 
when the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to VA's 
adjudication of the claim).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for PTSD, so it must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



There are a couple of other final points worth mentioning 
regarding this claim.  The private medical records dated from 
June 2001 through July 2004 show diagnoses of alcohol 
abuse/dependency and nicotine abuse.  Regarding the Veteran's 
chronic smoking, for claims, as here, received by VA after 
June 9, 1998, a disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the Veteran's use of tobacco 
products during service.  And the term "tobacco products" 
means cigars, cigarettes, smokeless tobacco, pipe tobacco, 
and roll-your-own tobacco.  38 U.S.C. § 1103; 38 C.F.R. § 
3.300.  Similarly, service connection is only potentially 
permissible for his alcohol abuse/dependency if, for example, 
shown to be a symptom of an underlying psychiatric disorder 
- itself related to his military service; else, his alcohol 
abuse/dependency is considered willful misconduct and 
therefore not in the line of duty and, hence, not service 
connectable as a matter of law.  See Allen v. Principi, 237 
F. 3d 1368 (Fed. Cir. 2001).  The fact that no underlying 
psychiatric disorder has been etiologically linked to the 
Veteran's military service, in turn, rules out this 
possibility.

Entitlement to Service Connection for COPD and Cirrhosis of 
the Liver

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the Veteran has 
it; without this minimum level of proof, there is no valid 
claim).  Here, the Veteran was diagnosed with COPD in June 
2001 by Dr. C.S., a private physician.  The Veteran was 
diagnosed with cirrhosis of the liver in October 2003 by Dr. 
J.A., also a private physician.



So, unlike his claim for PTSD, the determinative issue is not 
whether he has these claimed conditions (because he clearly 
does), but instead whether they are attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran's STRs are unremarkable for any 
complaint, diagnosis of or treatment for COPD and cirrhosis 
of the liver.  At his May 1970 military separation 
examination, his heart and liver were reported as normal, and 
he indicated he was "in good health."  His military service 
ended in June 1970.

In the many years since his service ended, the Veteran has 
been treated at a VA Medical Center (VAMC) and by private 
physicians from 2001 to 2006.  His military service ended in 
1970 and he did not complain of symptoms related to COPD or 
cirrhosis of the liver until more than 30 years later.  This 
intervening lapse of so many years between his separation 
from military service and the first documented manifestation 
of these claimed disorders is probative evidence 
against these claims.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).  

Moreover, the Veteran's contentions notwithstanding, none of 
the VAMC or private physicians that have had occasion to 
evaluate or examine him, or anyone else for that matter, have 
attributed his COPD or cirrhosis of the liver to his military 
service.  They only recounted his self-reported history, 
without also personally commenting on whether his current 
COPD and cirrhosis of the liver are indeed traceable back to 
his military service, including to any trauma he may have 
sustained or disease contracted.  In Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995), the Court held that the Board is not 
required to accept a medical opinion that is based on a 
reported history and unsupported by clinical findings.  See 
also Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (holding 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical 
evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (holding that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.)  In short, there is no basis to grant the 
Veteran's claims on a direct incurrence basis.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a) (2008).

Also, since there is no indication of the cirrhosis of the 
liver within the one-year presumptive period after the 
Veteran's service ended in 1970, he is not entitled to 
application of the special presumptive provisions that might 
otherwise warrant granting his claim for service connection. 
 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
 

The claim for service connection for cirrhosis of the liver 
also cannot be granted on the alternative theory or premise 
that it is secondary to PTSD, meaning proximately due to, the 
result of, or chronically aggravated by PTSD because PTSD is 
not a service-connected disability.  38 C.F.R. § 3.310(a), 
(b) (2008); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Secondary service connection requires evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995); Wallin v. West, 11 Vet. App. 
509, 512 (1998).  The Veteran is not currently service 
connected for PTSD (for the reasons and bases already 
discussed), and even assuming for the sake of argument that 
he was, there still is no supporting medical nexus evidence 
establishing the necessary correlation or linkage between 
PTSD and his liver cirrhosis.  Furthermore, to the extent his 
liver cirrhosis is attributable to his chronic abuse of 
alcohol, service connection is expressly precluded as a 
matter of law.  See again Allen v. Principi, 237 F. 3d 1368 
(Fed. Cir. 2001).



While the Veteran is competent, even as a layman, to attest 
to his experiencing chest pain, shortness of breath, 
wheezing, general malaise and other symptoms involving his 
COPD and cirrhosis of the liver, he does not have the 
necessary medical training and/or expertise to give a 
probative opinion on the cause of these conditions - and, in 
particular, whether they are attributable to his military 
service.  This is a medical, not lay, determination.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 
C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See, too, Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) and Rucker v. Brown, 10 Vet. 
App. 67 (1997).

In making this dispositive determination, it is VA's defined 
and consistently applied policy to administer the law under a 
broad interpretation consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim. 
 It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for cirrhosis of the 
liver and COPD.  And as the preponderance of the evidence is 
against his claims, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. 53-56.  Accordingly, the appeals 
are denied.



Entitlement to Service Connection for Peripheral Neuropathy 
of the Upper and Lower Extremities and for Chloracne

As already explained, the first and indeed perhaps most 
fundamental requirement for any service-connection claim is 
there must be competent evidence of the existence of the 
currently claimed disability.  See Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it; without this 
minimum level of proof, there is no valid claim).

Here, though, the medical evidence of record does not show 
the Veteran has current diagnoses of peripheral neuropathy of 
the upper and lower extremities and chloracne.  So he has 
failed to establish that he has these claimed conditions, 
much less as a result of his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The VA and private treatment records that the Veteran 
submitted in support of his claims do not show diagnoses of 
these conditions.  Therefore, he has not met the most 
essential requirement under Hickson that he have proof of 
these disabilities.  And since there is no medical evidence 
of current disability involving these claimed conditions, his 
claims must be denied.  See Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).

As a mere layman, the Veteran does not have the medical 
competence to make these necessary diagnoses, inasmuch as 
they are not capable of lay observation such as would be the 
case with a broken leg, separated shoulder, or something of 
that sort.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991) 
(laypersons generally are not competent to render 
medical opinions, including diagnosis or etiology of a 
condition claimed).

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claims for service 
connection for peripheral neuropathy of the upper and lower 
extremities and chloracne.  And as the preponderance of the 
evidence is against these claims, the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, these appeals are denied.

ORDER

The claim for service connection for PTSD is denied.

The claim for service connection for COPD is denied.

The claim for service connection for cirrhosis of the liver 
is denied.

The claim for service connection for peripheral neuropathy of 
the upper extremities is denied.

The claim for service connection for peripheral neuropathy of 
the lower extremities is denied.

The claim for service connection for chloracne is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


